Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Essex County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule against possessing contraband. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Holmes v Selsky, 283 AD2d 754; Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P. J., Mercure, Peters, Carpinello and Mugglin, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.